        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 1 of 9




 1 PATRICK M. RYAN (SBN 203215)
    pryan@bzbm.com
 2 STEPHEN C. STEINBERG (SBN 230656)
    ssteinberg@bzbm.com
 3 GABRIELLA A. WILKINS (SBN 306173)
    gwilkins@bzbm.com
 4 BARTKO ZANKEL BUNZEL & MILLER
   A Professional Law Corporation
 5 One Embarcadero Center, Suite 800
   San Francisco, California 94111
 6 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152
 7
   Attorneys for Plaintiffs CISCO SYSTEMS, INC. and
 8 CISCO TECHNOLOGY, INC.

 9

10                                      UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12

13 CISCO SYSTEMS, INC. and CISCO                       Case No. 5:20-cv-04773-EJD
   TECHNOLOGY, INC. ,
14                                                     DECLARATION OF SECOND WITNESS
              Plaintiffs,                              IN SUPPORT OF PLAINTIFFS’
15                                                     EMERGENCY EX PARTE MOTION FOR
          v.                                           TEMPORARY RESTRAINING ORDER,
16                                                     ASSET FREEZE ORDER, EXPEDITED
   SHENZHEN USOURCE TECHNOLOGY CO.;                    DISCOVERY, ORDER PERMITTING
17 SHENZHEN WAREX TECHNOLOGIES CO.,                    ALTERNATIVE SERVICE OF PROCESS,
   LTD.; and                                           AND ORDER TO SHOW CAUSE RE:
18 WAREX TECHNOLOGIES LIMITED;                         PRELIMINARY INJUNCTION

19                        Defendants.                  Date:
                                                       Time:
20                                                     Courtroom:    4, 5th
                                                       Honorable Edward J. Davila
21

22                                                     REDACTED VERSION OF
                                                       DOCUMENT SOUGHT TO BE SEALED
23

24

25

26

27

28
     2790.000/1537510.1                                               Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS’ EX PARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 2 of 9




 1             I,                      , hereby declare as follows:

 2             1.         I am familiar with the matters set fo1th in this declaration based upon my own
 3 personal knowledge. If called as a witness, I could and would competently testify to the following

 4 facts.
 5             2.         I submit this declaration in suppo1t of Plaintiffs' Emergency Ex Parte Motion for

 6 Temporaiy Restraining Order, Asset Freeze Order, Expedited Discove1y, Order Pennitting

 7 Alternative Service of Process, and Order to Show Cause Re: Preliminaiy Injunction.
 8             3.         I have determined that the pmported Cisco® brand pluggable transceiver modules
 9 ("Cisco transceivers") advertised by and purchased from Defendants Shenzhen Usource Technology
10 Co. ("Usource"), and Shenzhen Wai·ex Technologies Co. and Wai·ex Technologies Limited

11 (together, "Wai·ex") (collectively, "Defendants") by- ai·e inauthentic, in that they were
12 not manufactured by Cisco or by someone associated with Cisco, as these transceivers, including
13 their sticker labels, housing and other components, and electrically erasable programmable read-
14 only memo1y ("EEPROM"), exhibit chai·acteristics that differ from genuine Cisco transceivers and
15 also lack elements that ai·e inherent to genuine Cisco transceivers.

16                                          Experience and Qualifications
17             4.         I hold a Master of Info1mation Systems and Bachelor of Science in Business

18 Administration, both from University of Phoenix. I also attended California Polytechnic State
19 University, San Luis Obispo, where I studied Electrical Engineering.
20             5.         I began my professional career in 1985 as a product engineer for Hewlett Packai·d.
21 During my fifteen yeai·s at Hewlett Packai·d, I became a manufacturing and product engineering
22 manager. I was responsible for supervising product engineering teams, managing supplier product

23 quality systems, customer audits and technical support, and conducting audits of product
24 assembly. From 1999 through 2005, I worked at Agilent Technologies as a product engineering

25 manager and R&D section manager, leading teams in new product development, intellectual

26 prope1ty procurement, and post-release product quality. From 2005 to 2007, I worked as a product

27 manager and product marketing engineer at Avago Technologies, where I managed ce1tain
28 transceiver module product mai·ket segments. From 2007 to 2008, I worked for TekXs Consulting
     2790.000/1537510.1                                    1         Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 3 of 9




 1 as a product authentication engineer, brand protection intelligence operation. At TekXs, I served

 2 as a consultant to Cisco Systems, Inc. (“Cisco”), coordinating, testing, and authenticating suspect

 3 counterfeit fiber optic transceiver products, and providing support to law enforcement authorities

 4 with authentication of Cisco products.

 5             6.         Since 2008, I have been employed by Cisco. During that time, I have served as a

 6 program manager and manager of operations in Cisco’s Brand Protection Global Technical

 7 Intelligence Operations. As program manager, I was initially responsible for the testing, analysis,

 8 and authentication of Cisco products in the United States and Canada. I subsequently became

 9 responsible for monitoring, inspecting, and reviewing Cisco’s products, including transceivers, on

10 a worldwide basis. In this role, my team and I work to ensure that all products that we review are

11 genuine—that is, manufactured by Cisco or one of its authorized manufacturing partners—and not

12 counterfeit products offered by third parties seeking to capitalize on Cisco’s brand reputation for

13 building reliable, high-quality products. I am also responsible for investigating customer complaints,

14 as well as non-conformances, or deviations, in product that can occur during the manufacturing

15 process. I am therefore very familiar with Cisco transceivers and their component parts, and the

16 manner in which they are labeled and packaged for domestic and international sale.

17                  Manufacturing, Labeling, and Monitoring of Genuine Cisco Transceivers

18             7.         A transceiver is an electronic device that uses fiber optic technology to transmit and

19 receive data. A transceiver encodes and decodes data by converting an electrical signal into light

20 pulses and then sends the data through a fiber optic cable, where it is received at the other end and

21 converted back into an electrical signal. There are many models of Cisco transceivers which range

22 in size, price, and functionality. Every Cisco transceiver, however, is designed to meet and exceed

23 industry standards for quality, reliability, safety, and performance, which vary depending on the

24 industry, e.g., there are higher standards for military-related applications than for standard

25 commercial applications.

26             8.         Cisco products are manufactured by, or often contain components that are

27 manufactured by, third-party vendors called original equipment manufacturers (“OEMs”). Every

28 OEM that Cisco utilizes is heavily vetted and scrutinized. The overwhelming majority of authentic
     2790.000/1537510.1                         2                     Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS’ EX PARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 4 of 9




 1 Cisco transceivers are manufactured by a number of OEMs, including
 2                                                                                   . These OEMs utilize
 3 specialized equipment and heavily-tested processes to produce a consistent, high-performing

 4 product on which consumers rely.

 5             9.         Cisco places sti·ict conti·ol requirements on its OEMs, each of whom must adhere to

 6 high-quality manufacturing and disti·ibution standards. These standards ensure that the product
 7 design meets feature specifications throughout the manufacturing lifecycle. Before a single product
 8 is shipped to a customer, Cisco conducts reliability demonsti·ation testing to expose any

 9 undiscovered defects that may arise during the manufacturing process. After the product is approved
10 for customer shipment, Cisco conducts ongoing reliability testing on subsequent productions. Cisco
11 also ensures that each manufacturing facility meets its quality standards by subjecting each to
12 sti·ingent audits. Each OEM must maintain detailed production data records for each serialized
13 product and must log product movement throughout the supply chain, which gives Cisco the ability
14 to support customers via serial number ti·aceability. Each OEM paiticipates in quaiterly business
15 reviews that comprehensively examine the manufacturer's practices and procedures and identify

16 areas for improvement.
17             10.        Each authentic ti·ansceiver that is manufactured by an authorized OEM is assigned a

18 unique top label that is controlled by Cisco, printed by a security company under conti·act with

19 Cisco, and sent directly to the OEM. The top label inc01porates a multitude of ove1t and cove1t
20 security features. In addition to having the Cisco brand name embossed on the label, the top label
21 beai·s a
22

23
24
25
26 -then the product is a counterfeit.
27            11.         Eve1y Cisco transceiver also contains an EEPROM memo1y which stores a small
28 amount of Cisco-specific data. The EEPROM content of an authentic Cisco ti·ansceiver -
     2790.000/1537510.1                         3                                  Case No.
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 5 of 9




 1

 2
 3

 4
 5 absence of any of this data on an EEPROM is evidence that the product is inauthentic, as is the

 6 presence of any incoITect info1mation. However,
 7                                    then a Cisco host device will read it electronically as being a genuine
 8 Cisco transceiver.

 9            12.         Cisco maintains three lab facilities dedicated to testing potentially counterfeit

10 products around the world, staffed by expe1i engineering investigators such as myself. The lab
11 facilities are located in The Netherlands, Hong Kong, and San Jose, California-with this third
12 facility being the largest. During the COVID-19 crisis, lab functions have been operating remotely
13 at the homes of engineering investigators such as myself. Generally, products are analyzed by the
14 expe1i engineer that is geographically closest to the procurement location. Access to products that
15 are being tested is tightly controlled with only select members of the Cisco Brand Protection team

16 being allowed to enter the labs or access the products being tested in order to ensure that a proper
17 chain of custody is maintained and that there is no tampering with products before, during, or after

18 examination.

19             13.        Cisco's Brand Protection expe1i investigators are equipped with specialized tools to
20 help them evaluate whether products are authentic.
21                                      Investigation of Counterfeit Products

22             14.        As paii of our investigation into the Cisco transceivers being offered online,1111

23 - from Rowan TELS made purchases from Defendants.
24             15.        For each purchase of a suspect Cisco transceiver from Defendants, the product was
25 delivered to an address in                                  . Under a stringent chain of custody, each

26 suspect product was then shipped to my home address at
27 _, where I have all of the equipment necessaiy to evaluate and analyze the products. I
28 evaluated each product and dete1mined (for the reasons set fo1ih in the following pai·agraphs) that
     2790.000/1537510.1                                    4         Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 6 of 9




 1 eve1y one of these products was in fact inauthentic, in that it was not manufactured by Cisco or by
 2 someone associated with Cisco. To confnm my analysis, I took photographs of the suspect
 3 transceivers and shared these photos with the OEM, if any, that was identified in the inauthentic

 4 top label. The OEM identified a set of potentially counterfeit attributes which were evaluated by
 5 the OEM's test engineer. Based on this evaluation, the OEM's test engineer also dete1mined that

 6 the suspect transceiver was inauthentic. I reviewed the OEM's findings, confinned those findings,
 7 and adopted them as pa1t of my comprehensive analysis of each inauthentic transceiver.

 8                                  Products from Defendant Usource

 9          16.    I understand that- purchased two transceivers from Usource, and that

10 Usource adve1tised and offered these as Cisco-brand transceivers. Usource sent these suspect

11 transceivers to- in                                    . - then sent the transceivers to my
12 home address where I analyzed them.
13          17.    Specifically,_ pm-chased and sent me the following transceivers from

14 Usource:
15
                  Product ID                  Product Serial Number           Label Serial Number
16
     Cisco SFP- l 0G-LR                     FNS194307A4                    WAMT755673
17   (Cisco Part Number = 10-2457-02)
18   Cisco SFP- l 0G-LR                     FNS194307A2                    WAMT755673
19   (Cisco Pait Number = 10-2457-02)

20          18.    On June 22, 2020, I examined both suspect transceivers received from Usource.
21 Each suspect transceiver had a top label that bore the Cisco name and logo: •�\���•
22 Each suspect transceiver had a top label that bore the Cisco Pait Number SFP-10G-LR.

23 Fmthe1more, the EEPROM for each transceiver identified the Cisco Pait Number SFP-10G-LR,
24 and included                                        . However, I dete1mined that each transceiver
25 sold by Usource is not a genuine Cisco product. I then prepared an Executive Smnmaiy Report
26 ("ESR") detailing my findings.
27          19.    I subsequently provided photographs of the suspect transceivers to_, the
28 OEM identified in the product serial number on the counterfeit top label. The photographs of each
   2790.000/1537510.1                              5                         Case No. 5:20-cv-04773-EJD
         DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
            RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 7 of 9




 1 product were reviewed and analyzed by the OEM's test engineer, who then prepared an ESR
 2 detailing his findings. - confirmed my assessment, detennining that both suspect
 3 transceivers were inauthentic. I reviewed and adopted the OEM's findings as paii of my final

 4 assessment.

 5             20.        The suspect ti·ansceivers sold by Usource are cleai·ly inauthentic, in that they were
 6 not manufactured by Cisco or by someone associated with Cisco, due to the many differences
 7 between them and authentic Cisco ti·ansceivers. These differences include, but ai·e not limited to:
 8

 9
10
11
12

13
14
15

16                   I
17




                          -
18

19
20
21                                         Products from Defendant Warex

22            21.         I understand that-purchased four ti·ansceivers from Wai·ex, and that

23 Wai·ex adve1iised and offered these as Cisco-brand ti·ansceivers, including that they would read
24 electi·onically as Cisco products when inse1ied into a Cisco switch. Wai·ex sent these suspect

25 ti·ansceivers to _in                                           . - then sent the ti·ansceivers to my
26 home address where I analyzed them.

27             22.        Specifically,_ purchased the following ti·ansceivers from Wai·ex:

28
     2790.000/1537510.1                                      6       Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 8 of 9




 1
                                     Product ID                 Label Serial Number
 2                             SFP-l0G-LR-C              WXl150124421
 3                             SFP-l0G-LR-C              WX:1150124422
 4                             SFP-l0G-SR-C              WX:1150124431
 5                              SFP-l0G-SR-C             WX:1150124432
 6
 7            23 .        On June 22 , 2020 , I examined the four suspect transceivers received from Warex.
 8 Each suspect transceiver had a top label that bore the product IDs: "SFP- l0G-LR-C" or "SFP-

 9 l0G-SR-C." The SFP-l0G-LR and SFP-l0G-SR are two of Cisco's best-selling transceivers, but
10   they do not nonnally include a "-C" at the end of each product ID. Furthe1more, the EEPROM for
11 each transceiver                                                         . Because each transceiver
12   included                        ," the end consumer would be deceived into believing these were
13   genuine Cisco transceivers when they are not. A number of the
14
15

16
17 detennined that each transceiver sold by Warex is not a genuine Cisco product. I then prepared an

18 ESR detailing my findings.

19            24.         The suspect transceivers sold by Warex are clearly inauthentic, in that they were
20   not manufactured by Cisco or by someone associated with Cisco, due to the many differences
21   between them and authentic Cisco transceivers. These differences include, but are not limited to:
22

23
24

25

26
27
28                                                       *****
     2790.000/1537510.1                                     7        Case No. 5:20-cv-04773-EJD
           DECLARATION OF SECOND WITNESS ISO PLAINTIFFS' EXPARTE MOTION FOR TEMPORARY
              RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
        Case 5:20-cv-04773-EJD Document 10-5 Filed 07/16/20 Page 9 of 9




 1             25.        In summary, all of the products listed above and purchased from Defendants share

 2 various distinctive characteristics that distinguish them from genuine products manufactured by or

 3 for Cisco. Those distinctive characteristics do not and could not appear on authentic Cisco

 4 transceivers. It is therefore my firm conclusion that all of the suspect transceivers sold by

 5 Defendants are inauthentic.

 6             I declare under penalty of perjury under the laws of the United States of America that the

 7 foregoing is true and correct.

 8

 9 Executed on July 14, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2790.000/1537510.1                        8                     Case No. 5:20-cv-04773-EJD
          DECLARATION OF SECOND WITNESS ISO PLAINTIFFS’ EX PARTE MOTION FOR TEMPORARY
             RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
